Exhibit 10.1

$200,000,000

DFC Global Corp.

3.25% Senior Convertible Notes due 2017

PURCHASE AGREEMENT

April 10, 2012

BARCLAYS CAPITAL INC.,

As Representative of the several

  Initial Purchasers named in Schedule I attached hereto,

c/o Barclays Capital Inc.

745 Seventh Avenue

New York, New York 10019

Ladies and Gentlemen:

DFC Global Corp., a Delaware corporation (the “Company”), proposes, upon the
terms and conditions set forth in this agreement (this “Agreement”), to issue
and sell to you, as the initial purchasers (the “Initial Purchasers”),
$200,000,000 in aggregate principal amount of its 3.25% Senior Convertible Notes
due 2017 (the “Firm Notes”). The Firm Notes will (i) have terms and provisions
that are summarized in the Offering Memorandum (as defined below), and (ii) are
to be issued pursuant to an Indenture (the “Indenture”) to be entered into among
the Company and U.S. Bank National Association, as trustee (the “Trustee”). The
Company also proposes to issue and sell to the Initial Purchasers, not more than
an additional $30,000,000 of its 3.25% Senior Convertible Notes due 2017 (the
“Additional Notes”) if and to the extent that the Initial Purchasers shall have
determined to exercise the right to purchase such 3.25% Senior Convertible Notes
due 2017 granted to the Initial Purchasers in Section 3(b) hereof. The Firm
Notes and the Additional Notes are hereinafter collectively referred to as the
“Notes.” The Notes will be convertible into cash and shares of the Company’s
common stock, par value $0.001 per share (the “Common Stock”) including any such
shares issuable upon conversion in connection with a “make-whole fundamental
change” (as defined in the Offering Memorandum (as defined below)) (the
“Underlying Common Stock”), as set forth in the Offering Memorandum. This
Agreement is to confirm the agreement concerning the purchase of the Notes from
the Company by the Initial Purchasers.

1. Purchase and Resale of the Notes. The Notes will be offered and sold to the
Initial Purchasers without registration under the Securities Act of 1933, as
amended (the “Securities Act”), in reliance on an exemption pursuant to
Section 4(2) under the Securities Act. The Company has prepared a preliminary
offering memorandum, dated April 9, 2012 (the “Preliminary Offering
Memorandum”), a pricing term sheet substantially in the form attached hereto as
Schedule II (the “Pricing Term Sheet”) setting forth the terms of the Notes
omitted from the Preliminary Offering Memorandum and an offering memorandum,
dated April 11, 2012 (the “Offering Memorandum”), setting forth information
regarding the Company and the Notes.



--------------------------------------------------------------------------------

The Preliminary Offering Memorandum, as supplemented and amended as of the
Applicable Time (as defined below), together with the Pricing Term Sheet and any
of the documents listed on Schedule III(A) hereto are collectively referred to
as the “Pricing Disclosure Package.” The Company hereby confirms that it has
authorized the use of the Pricing Disclosure Package and the Offering Memorandum
in connection with the offering and resale of the Notes by the Initial
Purchasers. “Applicable Time” means 8:00 A.M. (New York City time) on the
business day immediately following the date of this Agreement.

Any reference to the Preliminary Offering Memorandum, the Pricing Disclosure
Package or the Offering Memorandum shall be deemed to refer to and include the
Company’s most recent Annual Report on Form 10-K and all subsequent documents
filed with the United States Securities and Exchange Commission (the
“Commission”) pursuant to Section 13(a), 13(c) or 15(d) of the United States
Securities Exchange Act of 1934, as amended (the “Exchange Act”), on or prior to
the date of the Preliminary Offering Memorandum, the Pricing Disclosure Package
or the Offering Memorandum, as the case may be. Any reference to the Preliminary
Offering Memorandum, Pricing Disclosure Package or the Offering Memorandum, as
the case may be, as amended or supplemented, as of any specified date, shall be
deemed to include any documents filed with the Commission pursuant to
Section 13(a), 13(c) or 15(d) of the Exchange Act after the date of the
Preliminary Offering Memorandum, Pricing Disclosure Package or the Offering
Memorandum, as the case may be, and prior to such specified date. All documents
filed under the Exchange Act and so deemed to be included in the Preliminary
Offering Memorandum, Pricing Disclosure Package or the Offering Memorandum, as
the case may be, or any amendment or supplement thereto are hereinafter called
the “Exchange Act Reports.”

You have advised the Company that you will offer and resell (the “Exempt
Resales”) the Notes purchased by you hereunder on the terms set forth in each of
the Pricing Disclosure Package and the Offering Memorandum, as amended or
supplemented, solely to persons whom you reasonably believe to be “qualified
institutional buyers” as defined in Rule 144A under the Securities Act (“QIBs”).
Those persons specified above are referred to herein as “Eligible Purchasers.”

2. Representations, Warranties and Agreements of the Company. The Company
represents, warrants and agrees as follows:

(a) When the Notes are issued and delivered pursuant to this Agreement, such
Notes will not be of the same class (within the meaning of Rule 144A under the
Securities Act) as securities of the Company that are listed on a national
securities exchange registered under Section 6 of the Exchange Act or that are
quoted in a United States automated inter-dealer quotation system.

(b) Assuming the accuracy of your representations and warranties in
Section 3(c), the purchase and resale of the Notes pursuant hereto (including
pursuant to the Exempt Resales) are exempt from the registration requirements of
the Securities Act.

(c) No form of general solicitation or general advertising within the meaning of
Regulation D (including, but not limited to, advertisements, articles, notices
or other communications published in any newspaper, magazine or similar medium
or broadcast over



--------------------------------------------------------------------------------

television or radio, or any seminar or meeting whose attendees have been invited
by any general solicitation or general advertising) was used by the Company, any
of its affiliates or any of its representatives (other than you, as to whom the
Company makes no representation) in connection with the offer and sale of the
Notes.

(d) Each of the Preliminary Offering Memorandum, the Pricing Disclosure Package
and the Offering Memorandum, each as of its respective date, contains all the
information specified in, and meeting the requirements of, Rule 144A(d)(4) under
the Securities Act.

(e) Neither the Company nor any other person acting on behalf of the Company has
sold or issued any securities that would be integrated with the offering of the
Notes contemplated by this Agreement pursuant to the Securities Act, the rules
and regulations thereunder or the interpretations thereof by the Commission.

(f) The Preliminary Offering Memorandum, the Pricing Disclosure Package and the
Offering Memorandum have been prepared by the Company for use by the Initial
Purchasers in connection with the Exempt Resales. No order or decree preventing
the use of the Preliminary Offering Memorandum, the Pricing Disclosure Package
or the Offering Memorandum, or any order asserting that the transactions
contemplated by this Agreement are subject to the registration requirements of
the Securities Act has been issued, and no proceeding for that purpose has
commenced or is pending or, to the knowledge of the Company is contemplated.

(g) The Offering Memorandum will not, as of its date or (as amended or
supplemented) as of the Closing Date, contain an untrue statement of a material
fact or omit to state a material fact necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.
The preceding sentence does not apply to statements in or omissions from the
Offering Memorandum based upon written information furnished to the Company by
any Initial Purchaser through the Representative specifically for use therein,
it being understood and agreed that the only such information is that described
as such in Section 8(e).

(h) The Pricing Disclosure Package did not, as of the Applicable Time, contain
an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The preceding sentence
does not apply to statements in or omissions from the Pricing Disclosure Package
in reliance upon and in conformity with written information furnished to the
Company by any Initial Purchaser through the Representative specifically for use
therein, it being understood and agreed that the only such information furnished
by any Initial Purchaser consists of the information described as such in
Section 8(e).

(i) The Company represents and agrees that, unless it obtains the prior consent
of the Representative, it has not made and will not make any offer relating to
the Notes that would constitute a “free writing prospectus” (if the offering of
the Notes was made pursuant to a registered offering under the Securities Act),
as defined in Rule 405 under the Securities Act (a “Free Writing Offering
Document”) without the prior written consent of the Representative; any such
Free Writing Offering Document the use of which has been previously consented to
by the Initial Purchasers is listed on Schedule III.



--------------------------------------------------------------------------------

(j) The Pricing Disclosure Package, when taken together with each Free Writing
Offering Document listed in Schedule III(B) hereto, did not, as of the
Applicable Time, contain an untrue statement of a material fact or omit to state
a material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The preceding sentence
does not apply to statements in or omissions from the Pricing Disclosure Package
(or Free Writing Offering Document listed in Schedule III(B) hereto) in reliance
upon and in conformity with written information furnished to the Company through
the Representative by or on behalf of any Initial Purchaser specifically for
inclusion therein, which information is specified in Section 8(e).

(k) The Exchange Act Reports, when they were or are filed with the Commission,
conformed or will conform in all material respects to the applicable
requirements of the Exchange Act and the applicable rules and regulations of the
Commission thereunder. The Exchange Act Reports did not and will not, when filed
with the Commission, contain an untrue statement of material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.

(l) The Company has been duly incorporated and is existing and in good standing
under the laws of the State of Delaware, with power and authority (corporate and
other) to own its properties and conduct its business as described in the
Pricing Disclosure Package; and the Company is duly qualified to do business as
a foreign corporation in good standing in all other jurisdictions in which its
ownership or lease of property or the conduct of its business requires such
qualification, except where the failure to be so qualified would not result in a
material adverse effect on the condition (financial or otherwise), results of
operations, business, properties or prospects of the Company and its
subsidiaries taken as a whole (a “Material Adverse Effect”). Each subsidiary of
the Company has been duly incorporated or organized and each subsidiary listed
on Schedule V (the “Significant Subsidiaries”) is existing and in good standing
under the laws of the jurisdiction of its incorporation or organization, with
power and authority (corporate and other) to own its properties and conduct its
business as described in the Pricing Disclosure Package; and each subsidiary of
the Company is duly qualified to do business as a foreign corporation in good
standing in all other jurisdictions in which its ownership or lease of property
or the conduct of its business requires such qualification, except where the
failure to be so qualified would not result in a Material Adverse Effect.

The entities listed on Schedule IV hereto are the only subsidiaries, direct or
indirect, of the Company. None of the subsidiaries of the Company (other than
the Significant Subsidiaries) is a “significant subsidiary” (as defined in Rule
405 under the Securities Act).

(m) The Company has an authorized capitalization as set forth in each of the
Pricing Disclosure Package and the Offering Memorandum, and all of the issued
shares of capital stock of the Company have been duly authorized and validly
issued and are fully paid and non-assessable. All of the issued and outstanding
capital stock of each subsidiary of the Company has been duly authorized and
validly issued and is fully paid and nonassessable; and the capital stock of
each subsidiary owned by the Company, directly or through subsidiaries, is owned
free from liens, encumbrances and defects.



--------------------------------------------------------------------------------

(n) The Company has all requisite corporate power and authority to execute,
deliver and perform its obligations under the Indenture. The Indenture has been
duly and validly authorized by the Company, and upon its execution and delivery
and, assuming due authorization, execution and delivery by the Trustee, will
constitute the valid and binding agreement of the Company, enforceable against
the Company in accordance with its terms, except as such enforceability may be
limited by bankruptcy, fraudulent conveyance, insolvency, reorganization,
moratorium, and other laws relating to or affecting creditors’ rights generally
and by general equitable principles (regardless of whether such enforceability
is considered in a proceeding in equity or at law). No qualification of the
Indenture under the Trust Indenture Act of 1939 (the “Trust Indenture Act”) is
required in connection with the offer and sale of the Notes contemplated hereby
or in connection with the Exempt Resales. The Indenture will conform to the
description thereof in each of the Pricing Disclosure Package and the Offering
Memorandum.

(o) The Company has all requisite corporate power and authority to execute,
issue, sell and perform its obligations under the Notes. The Notes have been
duly authorized by the Company and, when duly executed by the Company in
accordance with the terms of the Indenture, assuming due authentication of the
Notes by the Trustee, upon delivery to the Initial Purchasers against payment
therefor in accordance with the terms hereof, will be validly issued and
delivered and will constitute valid and binding obligations of the Company
entitled to the benefits of the Indenture, enforceable against the Company in
accordance with their terms, except as such enforceability may be limited by
bankruptcy, fraudulent conveyance, insolvency, reorganization, moratorium, and
other laws relating to or affecting creditors’ rights generally and by general
equitable principles (regardless of whether such enforceability is considered in
a proceeding in equity or at law). The Notes will conform in all material
respects to the description thereof in each of the Pricing Disclosure Package
and the Offering Memorandum.

(p) The Company has all the requisite corporate power and authority to issue the
Underlying Common Stock issuable upon conversion of the Notes. The Underlying
Common Stock has been duly and validly authorized by the Company and, when
issued upon conversion of the Notes in accordance with the terms of the Notes,
will be validly issued, fully paid and non-assessable, and the issuance of the
Underlying Common Stock will not be subject to any preemptive or similar rights.
The Underlying Common Stock conforms to the description thereof in each of the
Pricing Disclosure Package and the Offering Memorandum.

(q) The Company has all requisite corporate power to execute, deliver and
perform its obligations under this Agreement. This Agreement has been duly
authorized, executed and delivered by the Company.

(r) The issue and sale of the Notes and the issuance of the Underlying Common
Stock upon conversion of the Notes, the execution, delivery and performance by
the Company of the Notes, the Indenture and this Agreement, the application of
the proceeds from the sale of the Notes as described under “Use of Proceeds” in
each of the Pricing Disclosure Package and the Offering Memorandum and the
consummation of the transactions contemplated



--------------------------------------------------------------------------------

hereby and thereby, will not result in a breach or violation of any of the terms
and provisions of, or constitute a default or a Debt Repayment Triggering Event
(as defined below) under, or result in the imposition of any lien, charge or
encumbrance upon any property or assets of the Company or, with regard to clause
(i) below, any of its subsidiaries, or with regard to clauses (ii) and
(iii) below, its Significant Subsidiaries, pursuant to, (i) the charter or
by-laws (or similar organizational documents) of the Company or any of its
subsidiaries, (ii) any statute, rule, regulation or order of any governmental
agency or body or any court, domestic or foreign, having jurisdiction over the
Company or any of its Significant Subsidiaries or any of their properties, or
(iii) any agreement or instrument to which the Company or any of its Significant
Subsidiaries is a party or by which the Company or any of its Significant
Subsidiaries is bound or to which any of the properties of the Company or any of
its Significant Subsidiaries is subject, except, in the case of clause (iii), as
would not have a Material Adverse Effect; a “Debt Repayment Triggering Event”
means any event or condition that gives, or with the giving of notice or lapse
of time would give, the holder of any note, debenture, or other evidence of
indebtedness of the Company or its subsidiaries (or any person acting on such
holder’s behalf) the right to require the repurchase, redemption or repayment of
all or a portion of such indebtedness by the Company or any of its subsidiaries.

(s) No consent, approval, authorization, or order of, or filing or registration
with, any person (including any governmental agency or body or any court) is
required to be obtained or made by the Company for the issue and sale of the
Notes and the issuance, if any, of the Underlying Common Stock upon conversion
of the Notes, the execution, delivery and performance by the Company of the
Notes, the Indenture and this Agreement, the application of the proceeds from
the sale of the Notes as described under “Use of Proceeds” in each of the
Pricing Disclosure Package and the Offering Memorandum and the consummation of
the transactions contemplated hereby and thereby, except such as have been
obtained or made and such as may be required under state securities laws and
under the NASDAQ Stock Market for the listing of the Underlying Common Stock,
each of which has been obtained and is in full force and effect.

(t) The consolidated historical financial statements included or incorporated by
reference in the Pricing Disclosure Package and the Offering Memorandum present
fairly in all material respects the financial position of the Company and its
consolidated subsidiaries as of the dates shown and their results of operations
and cash flows for the periods shown, and such financial statements have been
prepared in conformity with U.S. Generally Accepted Accounting Principles
(“GAAP”) applied on a consistent basis throughout the periods presented, except
as may be expressly stated in the related notes thereto; the schedules included
or incorporated by reference in the Pricing Disclosure Package and the Offering
Memorandum present fairly in all material respects the information required to
be stated therein; and the assumptions used in preparing the pro forma financial
statements incorporated by reference in the Pricing Disclosure Package and the
Offering Memorandum provide a reasonable basis for presenting the significant
effects directly attributable to the transactions or events described therein,
the related pro forma adjustments give appropriate effect to those assumptions,
and the pro forma columns therein reflect the proper application of those
adjustments to the corresponding historical financial statement amounts.

(u) Ernst & Young LLP, who have certified certain financial statements of the
Company, whose report appears in the Pricing Disclosure Package and the Offering



--------------------------------------------------------------------------------

Memorandum or is incorporated by reference therein and who have delivered the
initial letter referred to in Section 7(e) hereof, are independent registered
public accountants as required by the Securities Act and the rules and
regulations thereunder.

(v) Except as set forth in the Pricing Disclosure Package, the Company, its
subsidiaries and the Company’s Board of Directors (the “Board”) are in
compliance with Sarbanes-Oxley Act of 2002 (“Sarbanes-Oxley”) and all applicable
rules of the New York Stock Exchange and the NASDAQ Stock Market (the “Exchange
Rules”). The Company maintains a system of internal controls, including, but not
limited to, disclosure controls and procedures, internal controls over
accounting matters and financial reporting, an internal audit function and legal
and regulatory compliance controls (collectively, “Internal Controls”) that
comply with Sarbanes-Oxley, the Securities Act, the Exchange Act, the rules and
regulations of the Commission, the auditing principles, rules, standards and
practices applicable to auditors of “issuers” (as defined in Sarbanes-Oxley)
promulgated or approved by the Public Company Accounting Oversight Board and all
applicable Exchange Rules (collectively, the “Securities Laws”) and are
sufficient to provide reasonable assurances that (i) transactions are executed
in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for assets,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Internal Controls are, or upon
consummation of the offering of the Notes will be, overseen by the Audit
Committee (the “Audit Committee”) of the Board in accordance with Exchange
Rules. The Company has not publicly disclosed or reported to the Audit Committee
or the Board, and the Company does not know of any facts or circumstances which
could result in the public disclosure or report to the Audit Committee or the
Board, of a significant deficiency, material weakness, change in Internal
Controls or fraud involving management or other employees who have a significant
role in Internal Controls (each, an “Internal Control Event”), any violation of,
or failure to comply with, the Securities Laws, or any matter which, if
determined adversely, would have a Material Adverse Effect.

(w) (i) The Company and each of its subsidiaries maintain disclosure controls
and procedures (as such term is defined in Rule 13a-15(e) under the Exchange
Act), (ii) such disclosure controls and procedures are designed to ensure that
the information required to be disclosed by the Company and its subsidiaries in
the reports they file or submit under the Exchange Act is accumulated and
communicated to management of the Company and its subsidiaries, including their
respective principal executive officers and principal financial officers, as
appropriate, to allow timely decisions regarding required disclosure to be made;
and (iii) such disclosure controls and procedures are effective in all material
respects to perform the functions for which they were established.

(x) A member of the Audit Committee has confirmed to the Chief Executive
Officer, Chief Financial Officer or General Counsel of the Company that, except
as set forth in the Pricing Disclosure Package, the Audit Committee is not
reviewing or investigating, and neither the Company’s independent auditors nor
its internal auditors have recommended that the Audit Committee review or
investigate, (i) adding to, deleting, changing the application of, or changing
the Company’s disclosure with respect to, any of the Company’s material
accounting policies;



--------------------------------------------------------------------------------

(ii) any matter which could result in a restatement of the Company’s financial
statements for any annual or interim period during the current or prior three
fiscal years; or (iii) any Internal Control Event.

(y) Except as disclosed in the Pricing Disclosure Package, since the end of the
period covered by the latest audited financial statements included in the
Pricing Disclosure Package (i) there has been no change, nor any development or
event involving a prospective change, in the condition (financial or otherwise),
results of operations, business, properties or prospects of the Company and its
subsidiaries, taken as a whole, that is material and adverse, (ii) there has
been no dividend or distribution of any kind declared, paid or made by the
Company on any class of its capital stock and (iii) there has been no material
adverse change in the capital stock, short-term indebtedness, long-term
indebtedness, net current assets or net assets of the Company and its
subsidiaries.

(z) Except as disclosed in the Pricing Disclosure Package, the Company and its
subsidiaries have good and marketable title to all real properties and all other
properties and assets owned by them, in each case free from liens, charges,
encumbrances and defects that would materially affect the value thereof or
materially interfere with the use made or to be made thereof by them and, except
as disclosed in the Pricing Disclosure Package, the Company and its subsidiaries
hold any leased real or personal property under valid and enforceable leases
with no terms or provisions that would materially interfere with the use made or
to be made thereof by them.

(aa) The Company and its subsidiaries possess, and are in compliance with the
terms of, all adequate certificates, authorizations, franchises, licenses and
permits (“Licenses”) necessary or material to the conduct of the business now
conducted or proposed in the Pricing Disclosure Package to be conducted by them
and have not received any notice of proceedings relating to the revocation or
modification of any Licenses that, if determined adversely to the Company or any
of its subsidiaries, would individually or in the aggregate have a Material
Adverse Effect.

(bb) The Company and its subsidiaries own, possess (including by license or
other agreement) or can acquire on reasonable terms, adequate trademarks, trade
names and other rights to inventions, know-how, patents, copyrights,
confidential information and other intellectual property (collectively,
“intellectual property rights”) necessary to conduct the business now operated
by them, or presently employed by them, and have not received any notice of
infringement of or conflict with asserted rights of others with respect to any
intellectual property rights that, if determined adversely to the Company or any
of its subsidiaries, would individually or in the aggregate have a Material
Adverse Effect.

(cc) Except as disclosed in the Pricing Disclosure Package, there are no
pending, or to the Company’s knowledge, threatened actions, suits or proceedings
(including any inquiries or investigations by any court or governmental agency
or body, domestic or foreign) against or affecting the Company, any of its
subsidiaries or any of their respective properties that, if determined adversely
to the Company or any of its subsidiaries, would individually or in the
aggregate have a Material Adverse Effect, or would materially and adversely
affect the ability of the Company to perform its obligations under this
Agreement, or which are otherwise material in



--------------------------------------------------------------------------------

the context of the sale of the Notes; and no such actions, suits or proceedings
(including any inquiries or investigations by any court or governmental agency
or body, domestic or foreign) are threatened or, to the Company’s knowledge,
contemplated.

(dd) The statements in the Pricing Disclosure Package and the Offering
Memorandum under the headings “Material United States Federal Income Tax
Considerations”, “Description of the Notes” and “Description of Capital Stock”,
insofar as such statements summarize legal matters, agreements, documents or
proceedings discussed therein, are accurate and fair summaries of such legal
matters, agreements, documents or proceedings and present the information
required to be shown pursuant to Regulation S-K.

(ee) The Company and its subsidiaries are insured by insurers, which the Company
reasonably believes have appropriately rated claims-paying abilities against
such losses and risks and in such amounts as are prudent and customary for the
businesses in which they are engaged; all policies of insurance insuring the
Company and its subsidiaries or its businesses, assets, employees, officers and
directors are in full force and effect; the Company and its subsidiaries are in
compliance with the terms of such policies and instruments in all material
respects; and there are no claims by the Company and its subsidiaries under any
such policy or instrument as to which any insurance company is denying liability
or defending under a reservation of rights clause; neither the Company nor its
subsidiaries have been refused any insurance coverage sought or applied for
within the two year period prior to the date hereof; and neither the Company nor
its subsidiaries have any reason to believe that they will not be able to renew
their existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue their
businesses at a cost that would not have a Material Adverse Effect, except as
set forth in or contemplated in the Pricing Disclosure Package.

(ff) No labor dispute with the employees of the Company or any of its
subsidiaries exists or, to the knowledge of the Company, is imminent that could
have a Material Adverse Effect.

(gg) Neither the Company nor any of its subsidiaries is in violation of its
respective charter or by-laws (or similar organizational documents) or in
default (or with the giving of notice or lapse of time would be in default)
under any existing obligation, agreement, covenant or condition contained in any
indenture, loan agreement, mortgage, lease or other agreement or instrument to
which any of them is a party or by which any of them is bound or to which any of
the properties of any of them is subject, except such defaults that would not,
individually or in the aggregate, result in a Material Adverse Effect.

(hh) Except as disclosed in the Pricing Disclosure Package and the Offering
Memorandum, neither the Company nor any of its subsidiaries is in violation of
any statute, any rule, regulation, decision or order of any governmental agency
or body or any court, domestic or foreign (including common law), relating to
the use, disposal or release of hazardous or toxic substances or relating to the
protection or restoration of the environment or human exposure to hazardous or
toxic substances (collectively, “environmental laws”), owns or operates any real
property contaminated with any substance that is subject to any environmental
laws, is liable for any off-site disposal or contamination pursuant to any
environmental laws, or is subject to any claim relating to any environmental
laws, which violation, contamination, liability or claim would, individually or
in the aggregate, have a Material Adverse Effect; and the Company is not aware
of any pending investigation which might lead to such a claim.



--------------------------------------------------------------------------------

(ii) The Company and its subsidiaries have filed all federal, state, local and
non-U.S. tax returns that are required to be filed or have requested extensions
thereof (except in any case in which the failure so to file would not have a
Material Adverse Effect); and, except as set forth in the Pricing Disclosure
Package, the Company and its subsidiaries have paid all taxes (including any
assessments, fines or penalties) required to be paid by them to the extent any
of the foregoing is due and payable, except for any such taxes, assessments,
fines or penalties currently being contested in good faith or as would not,
individually or in the aggregate, have a Material Adverse Effect.

(jj) (i) Each “employee benefit plan” (within the meaning of Section 3(3) of the
Employee Retirement Security Act of 1974, as amended (“ERISA”)) that is subject
to ERISA and for which the Company or any member of its “Controlled Group”
(defined as any organization which is a member of a controlled group of
corporations within the meaning of Section 414 of the Internal Revenue Code of
1986, as amended (the “Code”)) has any material liability or, in respect of
which, the Company or any member of its Controlled Group is (or if such plan
were terminated, could under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA (each a “Plan”) has been
maintained in material compliance with its terms and with the requirements of
all applicable statutes, rules and regulations including ERISA and the Code;
(ii) no determination that any Plan is, or is expected to be in “at risk” status
(as defined in Section 430(i)(4) of the Code or Section 303(i)(4) of ERISA) has
occurred; (iii) no prohibited transaction, within the meaning of Section 406 of
ERISA, Section 4975 of the Code or Section 3(14) of ERISA, has occurred with
respect to any Plan, excluding transactions effected pursuant to a statutory or
administrative exemption; (iv) with respect to each Plan subject to Title IV of
ERISA (A) no “reportable event” (within the meaning of Section 4043 of ERISA)
has occurred or is reasonably expected to occur, (B) no failure by any Plan to
satisfy the minimum funding standards (under Section 302 of ERISA or Section 412
of the Code) applicable to such Plan, in each instance, whether or not waived,
has occurred or is reasonably expected to occur, (C) the fair market value of
the assets under each Plan exceeds the present value of all benefits accrued
under such Plan (determined based on those assumptions used to fund such Plan),
and (D) neither the Company nor any member of its Controlled Group has incurred,
or reasonably expects to incur, any liability under Title IV of ERISA (other
than contributions to the Plan or premiums to the Pension Benefit Guaranty
Corporation in the ordinary course and without default) in respect of a Plan
(including a “multiemployer plan,” within the meaning of Section 4001(a)(3) of
ERISA), and has not received a determination that a “multiemployer plan” within
the meaning of Section 4001(a)(3) of ERISA to which the Company or any member of
its Controlled Group contributes is, or is expected to be, insolvent or in
reorganization within the meaning of Title IV of ERISA or is “endangered” or
“critical” status (within the meaning of Section 432 of the Code or Section 305
of ERISA); and (v) each Plan that is intended to be qualified under
Section 401(a) of the Code is so qualified and nothing has occurred, whether by
action or by failure to act, which would cause the loss of such qualification.

(kk) Any third-party statistical and market-related data included or
incorporated by reference in the Pricing Disclosure Package or the Offering
Memorandum are based on or derived from sources that the Company believes in
good faith to be reliable and accurate all material respects.



--------------------------------------------------------------------------------

(ll) The Company is not and, after giving effect to the offering and sale of the
Notes and the application of the proceeds thereof as described in the Pricing
Disclosure Package and the Offering Memorandum, will not be an “investment
company” as defined in the Investment Company Act.

(mm) Except as described in the Pricing Disclosure Package, there are no
contracts, agreements or understandings between the Company and any person
granting such person the right (other than rights that have been waived in
writing or otherwise satisfied) to require the Company to file a registration
statement under the Securities Act with respect to any securities of the Company
owned or to be owned by such person or to require the Company to include such
securities in any securities being registered pursuant to any other registration
statement filed by the Company under the Securities Act.

(nn) Except as disclosed in the Pricing Disclosure Package, there are no
contracts, agreements or understandings between the Company and any person that
would give rise to a valid claim against the Company or any Initial Purchaser
for a brokerage commission, finder’s fee or other like payment in connection
with the offering of the Notes.

(oo) None of the transactions contemplated by this Agreement (including, without
limitation, the use of the proceeds from the sale of the Notes), will violate or
result in a violation of Section 7 of the Exchange Act, or any regulation
promulgated thereunder, including, without limitation, Regulations T, U and X of
the Board of Governors of the Federal Reserve System.

(pp) The Company has not taken, directly or indirectly, any action that is
designed to or that has constituted or that would reasonably be expected to
cause or result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of the Notes.

(qq) Each of the Company, its subsidiaries and any of their respective
affiliates or, to the knowledge of the Company, any of their respective
officers, directors, supervisors, managers, agents or employees, has not
violated, and its participation in the offering will not violate, and each of
the Company, its subsidiaries and their respective affiliates has instituted and
maintains policies and procedures designed to ensure continued compliance with
each of the following laws: (i) anti-bribery laws, including but not limited to,
any applicable law, rule or regulation of any locality, including but not
limited to any law, rule, or regulation promulgated to implement the OECD
Convention on Combating Bribery of Foreign Public Officials in International
Business Transactions, signed December 17, 1997, including the U.S. Foreign
Corrupt Practices Act of 1977 or any other law, rule or regulation of similar
purpose and scope, (ii) anti-money laundering laws, including but not limited
to, applicable federal, state, international, foreign or other laws, regulations
or government guidance regarding anti-money laundering, including, without
limitation, Title 18 U.S. Code section 1956 and 1957, the Patriot Act, the Bank
Secrecy Act and international anti-money laundering principals or procedures of
an intergovernmental group or organization, such as the Financial Action Task
Force on Money



--------------------------------------------------------------------------------

Laundering, of which the United States is a member and with which designation
the United States representative to the group or organization continues to
concur, all as amended, and any Executive order, directive or regulation
pursuant to the authority of any of the foregoing, or any orders or licenses
issued thereunder or (iii) laws and regulations imposing U.S. economic sanction
measures, including, but not limited to, the International Emergency Economic
Powers Act, the Trading with the Enemy Act, the United Nations Participation
Act, and the Syria Accountability and Lebanese Sovereignty Act, all as amended,
and any Executive Order, directive or regulation pursuant to the authority of
any of the foregoing, including the regulations of the United States Treasury
Department set forth under 31 CFR, Subtitle B, Chapter V, as amended, or any
orders or licenses issued thereunder.

(rr) No “nationally recognized statistical rating organization” as such term is
defined for purposes of Rule 15c3-1(c)(2)(vi)(F) under the Exchange Act has
imposed (or has informed the Company that it is considering imposing) any
condition (financial or otherwise) on the Company’s retaining any rating
assigned to the Company or any securities of the Company or (ii) has indicated
to the Company that it is considering any of the actions described in
Section 7(g)(ii) hereof.

3. Purchase of the Notes by the Initial Purchasers, Agreements to Sell, Purchase
and Resell.

(a) The Company hereby agrees, on the basis of the representations, warranties,
covenants and agreements of the Initial Purchasers contained herein and subject
to all the terms and conditions set forth herein, to issue and sell to the
Initial Purchasers and, upon the basis of the representations, warranties and
agreements of the Company herein contained and subject to all the terms and
conditions set forth herein, each Initial Purchaser agrees, severally and not
jointly, to purchase from the Company, at a purchase price of 96.75% of the
principal amount thereof, the total principal amount of Firm Notes set forth
opposite the name of such Initial Purchaser in Schedule I hereto. The Company
shall not be obligated to deliver any of the securities to be delivered
hereunder except upon payment for all of the securities to be purchased as
provided herein.

(b) In addition, the Company hereby agrees to issue and sell to the Initial
Purchasers the Additional Notes, and the Initial Purchasers shall have the right
to purchase, severally and not jointly, up to $30,000,000 aggregate principal
amount of Additional Notes at a purchase price referred to in the preceding
paragraph. The Representative may exercise this right on behalf of the Initial
Purchasers in whole or from time to time in part by giving written notice not
later than 30 days after the date of this Agreement. Any exercise notice shall
specify the principal amount of Additional Notes to be purchased by the Initial
Purchasers and the date on which such Additional Notes are to be purchased.
Unless otherwise agreed to by the Company, each purchase date must be at least
one business day after the written notice is given and may not be earlier than
the closing date for the Firm Notes nor later than ten business days after the
date of such notice. On each day, if any, that Additional Notes are to be
purchased (an “Option Closing Date”), each Initial Purchaser agrees, severally
and not jointly, to purchase the principal amount of Additional Notes (subject
to such adjustments to eliminate fractional Notes as you may determine) that
bears the same proportion to the total principal amount of Additional Notes to
be purchased on such Option Closing Date as the principal amount of Firm Notes
set forth in Schedule I opposite the name of such Initial Purchaser bears to the
total principal amount of Firm Notes.



--------------------------------------------------------------------------------

(c) Each of the Initial Purchasers, severally and not jointly, hereby represents
and warrants to the Company that it will offer the Notes for sale upon the terms
and conditions set forth in this Agreement and in the Pricing Disclosure
Package. Each of the Initial Purchasers, severally and not jointly, hereby
represents and warrants to, and agrees with, the Company, on the basis of the
representations, warranties and agreements of the Company, that such Initial
Purchaser: (i) is a QIB with such knowledge and experience in financial and
business matters as are necessary in order to evaluate the merits and risks of
an investment in the Notes; (ii) is purchasing the Notes pursuant to a private
sale exempt from registration under the Securities Act; (iii) in connection with
the Exempt Resales, will solicit offers to buy the Notes only from, and will
offer to sell the Notes only to, the Eligible Purchasers in accordance with this
Agreement and on the terms contemplated by the Pricing Disclosure Package; and
(iv) will not offer or sell the Notes, nor has it offered or sold the Notes by,
or otherwise engaged in, any form of general solicitation or general advertising
(within the meaning of Regulation D, including, but not limited to,
advertisements, articles, notices or other communications published in any
newspaper, magazine, or similar medium or broadcast over television or radio, or
any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising), in connection with the offering of the
Notes.

(d) The Initial Purchasers have not nor, prior to the later to occur of (A) the
Closing Date and (B) completion of the distribution of the Notes, will not, use,
authorize use of, refer to or distribute any material in connection with the
offering and sale of the Notes other than (i) the Preliminary Offering
Memorandum, the Pricing Disclosure Package, the Offering Memorandum, (ii) any
written communication that contains no “issuer information” (as defined in Rule
433(h)(2) under the Act) that was not included (including through incorporation
by reference) in the Preliminary Offering Memorandum or any Free Writing
Offering Document listed on Schedule III hereto, (iii) the Free Writing Offering
Documents listed on Schedule III hereto, (iv) any written communication prepared
by such Initial Purchaser and approved by the Company in writing, or (v) any
written communication relating to or that contains the terms of the Notes and/or
other information that was included (including through incorporation by
reference) in the Preliminary Offering Memorandum, the Pricing Disclosure
Package or the Offering Memorandum.

(e) Each of the Initial Purchasers hereby acknowledges that upon original
issuance thereof, and until such time as the same is no longer required under
the applicable requirements of the Securities Act, the Notes (and all securities
issued in exchange therefore or in substitution thereof) shall bear legends
substantially in the forms as set forth in the “Transfer Restrictions” section
of the Pricing Disclosure Package and Offering Memorandum (along with such other
legends as the Company and its counsel deem necessary).

Each of the Initial Purchasers understands that the Company and, for purposes of
the opinions to be delivered to the Initial Purchasers pursuant to Sections 7(c)
and 7(d) hereof, counsel to the Company and counsel to the Initial Purchasers,
will rely upon the accuracy and truth of the foregoing representations,
warranties and agreements, and the Initial Purchasers hereby consent to such
reliance.



--------------------------------------------------------------------------------

4. Delivery of the Notes and Payment Therefor. Delivery to the Initial
Purchasers of and payment for the Notes shall be made at the office of Cravath,
Swaine & Moore LLP, at 10:00 A.M., New York City time, on April 16, 2012 (the
“Closing Date”). The place of closing for the Notes and the Closing Date may be
varied by agreement between the Initial Purchasers and the Company.

Payment for any Additional Notes shall be made to the Company against delivery
of such Additional Notes for the respective accounts of the several Initial
Purchasers at 10:00 A.M., New York City time, on the Option Closing Date.

The Notes will be delivered to the Initial Purchasers, or the Trustee as
custodian for The Depository Trust Company (“DTC”), against payment by or on
behalf of the Initial Purchasers of the purchase price therefor by wire transfer
in immediately available funds, by causing DTC to credit the Notes to the
account of the Initial Purchasers at DTC. The Notes will be evidenced by one or
more global securities in definitive form (the “Global Notes”) and will be
registered in the name of Cede & Co. as nominee of DTC. The Notes to be
delivered to the Initial Purchasers shall be made available to the Initial
Purchasers in New York City for inspection and packaging not later than 10:00
A.M., New York City time, on the business day next preceding the Closing Date or
the Option Closing Date, as the case may be.

5. Agreements of the Company. The Company agrees with each of the Initial
Purchasers as follows:

(a) The Company will furnish to the Initial Purchasers, without charge, within
one business day of the date of the Offering Memorandum, such number of copies
of the Offering Memorandum as may then be amended or supplemented as they may
reasonably request.

(b) The Company will prepare the Offering Memorandum in a form approved by the
Initial Purchasers and will not make any amendment or supplement to the Pricing
Disclosure Package or to the Offering Memorandum of which the Initial Purchasers
shall not previously have been advised or to which they shall reasonably object
after being so advised.

(c) The Company consents to the use of the Pricing Disclosure Package and the
Offering Memorandum in accordance with the securities or Blue Sky laws of the
jurisdictions in which the Notes are offered by the Initial Purchasers and by
all dealers to whom Notes may be sold, in connection with the offering and sale
of the Notes.

(d) If, at any time prior to completion of the distribution of the Notes by the
Initial Purchasers to Eligible Purchasers, any event occurs or information
becomes known that, in the judgment of the Company or in the opinion of counsel
for the Initial Purchasers, should be set forth in the Pricing Disclosure
Package or the Offering Memorandum so that the Pricing Disclosure Package or the
Offering Memorandum, as then amended or supplemented, does not include any
untrue statement of material fact or omit to state a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, or if it is necessary to supplement or
amend the Pricing Disclosure Package or the Offering Memorandum in order to
comply with any law, the Company will forthwith prepare an appropriate
supplement or amendment thereto, and will expeditiously furnish to the Initial
Purchasers and dealers a reasonable number of copies thereof.



--------------------------------------------------------------------------------

(e) The Company will not make any offer to sell or solicitation of an offer to
buy the Notes that would constitute a Free Writing Offering Document without the
prior consent of the Representative, which consent shall not be unreasonably
withheld or delayed. If at any time following issuance of a Free Writing
Offering Document any event occurred or occurs as a result of which such Free
Writing Offering Document conflicts with the information in the Preliminary
Offering Memorandum, the Pricing Disclosure Package or the Offering Memorandum
or, when taken together with the information in the Preliminary Offering
Memorandum, the Pricing Disclosure Package or the Offering Memorandum, includes
an untrue statement of a material fact or omits to state any material fact
necessary in order to make the statements therein, in the light of the
circumstances then prevailing, not misleading, as promptly as practicable after
becoming aware thereof, the Company will give notice thereof to the Initial
Purchasers through the Representative and, if requested by the Representative,
will prepare and furnish without charge to each Initial Purchaser a Free Writing
Offering Document or other document which will correct such conflict, statement
or omission.

(f) Promptly from time to time to take such action as the Initial Purchasers may
reasonably request to qualify the Notes and the Underlying Common Stock for
offering and sale under the securities or Blue Sky laws of such jurisdictions as
the Initial Purchasers may request and to comply with such laws so as to permit
the continuance of sales and dealings therein in such jurisdictions for as long
as may be necessary to complete the distribution of the Notes and the Underlying
Common Stock; provided that in connection therewith the Company shall not be
required to (i) qualify as a foreign corporation in any jurisdiction in which it
would not otherwise be required to so qualify, (ii) file a general consent to
service of process in any such jurisdiction, or (iii) subject itself to taxation
in any jurisdiction in which it would not otherwise be subject.

(g) For a period commencing on the date hereof and ending on the 90th day after
the date of the Offering Memorandum, the Company agrees not to, directly or
indirectly, (i) offer for sale, sell, or otherwise dispose of (or enter into any
transaction or device that is designed to, or would be expected to, result in
the disposition by any person at any time in the future of) any shares of Common
Stock or securities convertible into or exchangeable for shares of Common Stock
(other than the shares of Common Stock issued pursuant to employee benefit
plans, qualified stock option plans, other employee compensation plans or
non-employee director compensation programs (collectively, “Compensation Plans”)
existing on the date hereof and disclosed in the Pricing Disclosure Package or
pursuant to currently outstanding options, warrants or rights not issued under
one of those plans), or sell or grant options, rights or warrants with respect
to any shares of Common Stock or securities convertible into or exchangeable for
shares of Common Stock (other than the grant of options and other equity awards
pursuant to Compensation Plans existing on the date hereof and disclosed in the
Pricing Disclosure Package), (ii) enter into any swap or other derivatives
transaction that transfers to another, in whole or in part, any of the economic
benefits or risks of ownership of such shares of Common Stock, whether any such
transaction described in clause (i) or (ii) above is to be settled by delivery
of Common Stock or other securities, in cash or otherwise, (iii) file or cause
to be filed a registration statement, including any amendments, with respect to
the registration of Common



--------------------------------------------------------------------------------

Stock or securities convertible, exercisable or exchangeable into Common Stock
(other than any registration statement on Form S-8), or (iv) publicly disclose
the intention to do any of the foregoing, in each case without the prior written
consent of Barclays Capital Inc., on behalf of the Initial Purchasers, and to
cause each officer, director and stockholder of the Company set forth on
Schedule VI hereto (the “Lock-Up Parties”) to furnish to the Representative,
prior to the date of this Agreement, a letter or letters, substantially in the
form of Exhibit C hereto (the “Lock-Up Agreements”); provided that the
Representative shall furnish to the Company for the benefit of the Lock-Up
Parties a letter substantially in the form of Exhibit D hereto (the “Consent
Letter”).

(h) Between the date hereof and the Closing Date (both dates included), the
Company will not do any act or thing which, had the Firm Notes then been in
issue, would result in an adjustment to the conversion price of the Firm Notes.

(i) So long as any of the Notes or the Underlying Common Stock are outstanding,
the Company will, furnish at its expense to the Initial Purchasers, and, upon
request, to the holders of the Notes or the Underlying Common Stock and
prospective purchasers of the Notes or the Underlying Common Stock the
information required by Rule 144A(d)(4) under the Securities Act (if any).

(j) The Company will apply the net proceeds from the sale of the Notes to be
sold by it hereunder substantially in accordance with the description set forth
in the Pricing Disclosure Package and the Offering Memorandum under the caption
“Use of Proceeds.”

(k) The Company and its affiliates will not take, directly or indirectly, any
action designed to or that has constituted or that reasonably could be expected
to cause or result in the stabilization or manipulation of the price of any
security of the Company in connection with the offering of the Notes.

(l) The Company will use their best efforts to permit the Notes to be eligible
for clearance and settlement through DTC.

(m) The Company will not, and will not permit any of its affiliates (as defined
in Rule 144 under the Securities Act) to, resell any of the Notes that have been
acquired by any of them, except for Notes purchased by the Company or any of its
affiliates and resold in a transaction registered under the Securities Act.

(n) The Company agrees not to sell, offer for sale or solicit offers to buy or
otherwise negotiate in respect of any security (as defined in the Securities
Act) that would be integrated with the sale of the Notes in a manner that would
require the registration under the Securities Act of the sale to the Initial
Purchasers or the Eligible Purchasers of the Notes. The Company will take
reasonable precautions designed to insure that any offer or sale, direct or
indirect of any Notes or any substantially similar security issued by the
Company, within six months subsequent to the date on which the distribution of
the Notes has been completed (as notified to the Company by the Initial
Purchasers), is made under restrictions and other circumstances reasonably
designed not to affect the status of the offer and sale of the Notes
contemplated by this Agreement as transactions exempt from the registration
provisions of the Securities Act, including any sales pursuant to Rule 144A
under, or Regulation D of, the Securities Act.



--------------------------------------------------------------------------------

(o) The Company agrees to comply with all agreements set forth in the
representation letter of the Company to DTC relating to the approval of the
Notes by DTC for “book entry” transfer.

(p) The Company will use commercially reasonable efforts to do and perform all
things required or necessary to be done and performed under this Agreement by it
prior to the Closing Date, and to satisfy all conditions precedent to the
Initial Purchasers’ obligations hereunder to purchase the Notes.

(q) The Company agrees to reserve and keep available at all times, free of
preemptive rights, a sufficient number of Underlying Common Stock to enable the
Company to satisfy any obligations to issue Underlying Common Stock upon
conversion of the Notes.

(r) The Company agrees to use its best efforts to list, subject to notice of
issuance, the Underlying Common Stock issuable upon conversion of the Notes on
the NASDAQ Stock Market, and to maintain a transfer agent and, if necessary
under the jurisdiction of incorporation of the Company, a register for the
Underlying Common Stock.

6. Expenses. Whether or not the transactions contemplated by this Agreement are
consummated or this Agreement is terminated, the Company agrees, to pay all
expenses, costs, fees and taxes incident to and in connection with: (a) the
preparation, printing, filing and distribution of the Preliminary Offering
Memorandum, the Pricing Disclosure Package and the Offering Memorandum
(including, without limitation, financial statements and exhibits) and all
amendments and supplements thereto (including the fees, disbursements and
expenses of the Company’s accountants and counsel, but not, however, legal fees
and expenses of the Initial Purchasers’ counsel incurred in connection
therewith); (b) the preparation, printing (including, without limitation, word
processing and duplication costs) and delivery of this Agreement, the Indenture,
all Blue Sky memoranda and all other agreements, memoranda, correspondence and
other documents printed and delivered in connection therewith and with the
Exempt Resales (but not, however, legal fees and expenses of the Initial
Purchasers’ counsel incurred in connection with any of the foregoing other than
fees of such counsel plus reasonable disbursements incurred in connection with
the preparation, printing and delivery of such Blue Sky memoranda); (c) the
issuance and delivery by the Company of the Notes and any taxes payable in
connection therewith; (d) the qualification of the Notes for offer and sale
under the securities or Blue Sky laws of the several states, the provinces of
Canada and any other foreign jurisdictions as the Initial Purchasers may
designate (including, without limitation, the reasonable fees and disbursements
of the Initial Purchasers’ counsel relating to such registration or
qualification); (e) all fees and expenses of the Initial Purchasers’ Canadian
counsel incurred in connection with the preparation of a Canadian offering
memorandum or “wrap”; (f) the furnishing of such copies of the Preliminary
Offering Memorandum, the Pricing Disclosure Package and the Offering Memorandum,
and all amendments and supplements thereto, as may be reasonably requested for
use in connection with the Exempt Resales; (g) the preparation of certificates
for the Notes (including, without limitation, printing and engraving thereof);
(h) the approval of the Notes by DTC for “book-entry” transfer (including fees
and expenses of counsel for the Initial



--------------------------------------------------------------------------------

Purchasers); (i) the rating of the Notes; (j) the obligations of the Trustee,
any agent of the Trustee and the counsel for the Trustee in connection with the
Indenture and the Notes; (k) the performance by the Company of their other
obligations under this Agreement; and (l) all travel expenses of each Initial
Purchaser and the Company’s officers and employees and any other expenses of
each Initial Purchaser and the Company in connection with attending or hosting
meetings with prospective purchasers of the Notes, and expenses associated with
any electronic road show.

7. Conditions to Initial Purchasers’ Obligations. The respective obligations of
the Initial Purchasers hereunder are subject to the accuracy, when made and on
and as of the Closing Date, of the representations and warranties of the Company
contained herein, to the performance by the Company of its obligations
hereunder, and to each of the following additional terms and conditions:

(a) The Initial Purchasers shall not have discovered and disclosed to the
Company on or prior to the Closing Date that the Pricing Disclosure Package or
the Offering Memorandum, or any amendment or supplement thereto, contains an
untrue statement of a fact which, in the opinion of Cravath, Swaine & Moore LLP,
counsel to the Initial Purchasers, is material or omits to state a fact which,
in the opinion of such counsel, is material and is necessary in order to make
the statements therein, in the light of the circumstances then prevailing, not
misleading.

(b) All corporate proceedings and other legal matters incident to the
authorization, form and validity of this Agreement, the Notes, the Indenture,
the Pricing Disclosure Package and the Offering Memorandum, and all other legal
matters relating to this Agreement and the transactions contemplated hereby
shall be reasonably satisfactory in all material respects to counsel for the
Initial Purchasers, and the Company shall have furnished to such counsel all
documents and information that they may reasonably request to enable them to
pass upon such matters.

(c) (i) Pepper Hamilton LLP shall have furnished to the Initial Purchasers its
written opinion, as counsel to the Company, addressed to the Initial Purchasers
and dated the Closing Date, in form and substance reasonably satisfactory to the
Initial Purchasers, substantially in the form of Exhibit A hereto and (ii) Mr.
Roy Hibberd, Senior Vice President, Corporate Secretary and General Counsel of
the Company, shall have furnished to the Initial Purchasers his written opinion,
addressed to the Initial Purchasers and dated the Closing Date, in form and
substance reasonably satisfactory to the Initial Purchasers, substantially in
the form of in the form attached hereto as Exhibit B hereto.

(d) The Initial Purchasers shall have received from Cravath, Swaine & Moore LLP,
counsel for the Initial Purchasers, such opinion or opinions and negative
assurance letter, dated the Closing Date, with respect to the issuance and sale
of the Notes, the Pricing Disclosure Package, the Offering Memorandum and other
related matters as the Initial Purchasers may reasonably require, and the
Company shall have furnished to such counsel such documents and information as
such counsel reasonably requests for the purpose of enabling them to pass upon
such matters.



--------------------------------------------------------------------------------

(e) At the time of execution of this Agreement, the Initial Purchasers shall
have received from Ernst & Young LLP a letter, in form and substance
satisfactory to the Initial Purchasers, addressed to the Initial Purchasers and
dated the date hereof (i) confirming that they are independent public
accountants within the meaning of the Securities Act and are in compliance with
the applicable requirements relating to the qualification of accountants under
Rule 2-01 of Regulation S-X of the Commission and (ii) stating, as of the date
hereof (or, with respect to matters involving changes or developments since the
respective dates as of which specified financial information is given in the
Pricing Disclosure Package, as of a date not more than three days prior to the
date hereof), the conclusions and findings of such firm with respect to the
financial information and (iii) covering such other matters as are ordinarily
covered by accountants’ “comfort letters” to underwriters in connection with
registered public offerings.

(f) With respect to the letter of Ernst & Young LLP referred to in the preceding
paragraph and delivered to the Initial Purchasers concurrently with the
execution of this Agreement (the “initial letter”), the Company shall have
furnished to the Initial Purchasers a “bring-down letter” of such accountants,
addressed to the Initial Purchasers and dated the Closing Date (i) confirming
that they are independent public accountants within the meaning of the
Securities Act and are in compliance with the applicable requirements relating
to the qualification of accountants under Rule 2-01 of Regulation S-X of the
Commission, (ii) stating, as of the Closing Date (or, with respect to matters
involving changes or developments since the respective dates as of which
specified financial information is given in each of the Pricing Disclosure
Package or the Offering Memorandum, as of a date not more than three days prior
to the date of the Closing Date), the conclusions and findings of such firm with
respect to the financial information and other matters covered by the initial
letter, and (iii) confirming in all material respects the conclusions and
findings set forth in the initial letter.

(g) Subsequent to the execution and delivery of this Agreement, there shall not
have occurred (i) any change, or any development or event involving a
prospective change, in the condition (financial or otherwise), results of
operations, business, properties or prospects of the Company and its
subsidiaries taken as a whole which, in the judgment of the Representative, is
material and adverse and makes it impractical or inadvisable to market the
Notes; (ii) any downgrading in the rating of any debt securities of the Company
by any “nationally recognized statistical rating organization” (as defined for
purposes of Rule 15c3-1(c)(2)(vi)(F) of the Exchange Act), or any public
announcement that any such organization has under surveillance or review its
rating of any debt securities of the Company (other than an announcement with
positive implications of a possible upgrading, and no implication of a possible
downgrading, of such rating) or any announcement that the Company has been
placed on negative outlook; (iii) any change in U.S. or international financial,
political or economic conditions or currency exchange rates or exchange controls
the effect of which is such as to make it, in the judgment of the
Representative, impractical to market or to enforce contracts for the sale of
the Notes, whether in the primary market or in respect of dealings in the
secondary market; (iv) any suspension or material limitation of trading in
securities generally on the New York Stock Exchange or the NASDAQ Stock Market,
or any setting of minimum or maximum prices for trading on such exchange; (v) or
any suspension of trading of any securities of the Company on any exchange or in
the over-the-counter market; (vi) any banking moratorium declared by any U.S.
federal or New York authorities; (vii) any major disruption of settlements of
securities, payment or clearance services in the United States or any other
country where such securities are listed or (viii) any attack on, outbreak or
escalation of



--------------------------------------------------------------------------------

hostilities or act of terrorism involving the United States, any declaration of
war by Congress or any other national or international calamity or emergency if,
in the judgment of the Representative, the effect of any such attack, outbreak,
escalation, act, declaration, calamity or emergency is such as to make it
impractical or inadvisable to market the Notes or to enforce contracts for the
sale of the Notes.

(h) The Company shall have furnished or caused to be furnished to the Initial
Purchasers dated as of the Closing Date a certificate of the Chief Executive
Officer and Chief Financial Officer of the Company, or other officers
satisfactory to the Initial Purchasers, as to such matters as the Representative
may reasonably request, including, without limitation, a statement that:

(i) The representations, warranties and agreements of the Company in Section 2
are true and correct on and as of the Closing Date, and the Company has complied
with all its agreements contained herein and satisfied all the conditions on its
part to be performed or satisfied hereunder at or prior to the Closing Date; and

(ii) They have examined the Pricing Disclosure Package and the Offering
Memorandum, and, in their opinion, (A) the Pricing Disclosure Package, as of the
Applicable Time, and the Offering Memorandum, as of its date and as of the
Closing Date, did not and do not contain any untrue statement of a material fact
and did not and do not omit to state a material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading and (B) since the date of the Pricing Disclosure Package
and the Offering Memorandum, no event has occurred which should have been set
forth in a supplement or amendment to the Pricing Disclosure Package and the
Offering Memorandum.

(i) The Notes shall be eligible for clearance and settlement through DTC.

(j) The Company and the Trustee shall have executed and delivered the Indenture,
and the Initial Purchasers shall have received an original copy thereof, duly
executed by the Company and the Trustee.

(k) The Lock-Up Agreements (as supplemented by the Consent Letter) between the
Representative and the officers and directors of the Company set forth on
Schedule VI, delivered to the Representative on or before the date of this
Agreement, shall be in full force and effect on the Closing Date and the Option
Closing Date, as the case may be.

(l) On or prior to the Closing Date, the Company shall have furnished to the
Initial Purchasers such further certificates and documents as the Initial
Purchasers may reasonably request.

The several obligations of the Initial Purchasers to purchase Additional Notes
hereunder are subject to the delivery to the Representative on the applicable
Option Closing Date of such documents as the Representative may reasonably
request with respect to the good standing of the Company, the due authorization
and issuance of the Additional Notes to be sold on such Option Closing Date and
other matters related to the issuance of such Additional Notes.



--------------------------------------------------------------------------------

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.

8. Indemnification and Contribution.

(a) The Company hereby agrees to indemnify and hold harmless each Initial
Purchaser, its affiliates, directors, officers and employees and each person, if
any, who controls any Initial Purchaser within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act (each, an “Indemnified Party”),
from and against any loss, claim, damage or liability, joint or several, or any
action in respect thereof (including, but not limited to, any loss, claim,
damage, liability or action relating to purchases and sales of Notes), to which
that Indemnified Party may become subject, under the Securities Act or
otherwise, insofar as such loss, claim, damage, liability or action arises out
of, or is based upon, (i) any untrue statement or alleged untrue statement of a
material fact contained (A) in any Free Writing Offering Document, the
Preliminary Offering Memorandum, the Pricing Disclosure Package or the Offering
Memorandum or in any amendment or supplement thereto or (B) in any materials or
information provided to investors by, or with the approval of, the Company in
connection with the marketing of the offering of the Notes (“Marketing
Materials”), including any road show or investor presentations made to investors
by the Company (whether in person or electronically), or (ii) the omission or
alleged omission to state in any Free Writing Offering Document, the Preliminary
Offering Memorandum, the Pricing Disclosure Package or the Offering Memorandum,
or in any amendment or supplement thereto, or in any Marketing Materials any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, and shall
reimburse such Indemnified Party promptly upon demand for any legal or other
expenses reasonably incurred by such Indemnified Party in connection with
investigating or defending or preparing to defend against any such loss, claim,
damage, liability or action as such expenses are incurred; provided, however,
that the Company shall not be liable in any such case to the extent that any
such loss, claim, damage, liability or action arises out of, or is based upon,
any untrue statement or alleged untrue statement or omission or alleged omission
made in any Free Writing Offering Document, the Preliminary Offering Memorandum,
the Pricing Disclosure Package or the Offering Memorandum, or in any such
amendment or supplement thereto, or in any Marketing Materials, in reliance upon
and in conformity with written information concerning such Initial Purchaser
furnished to the Company through the Representative by or on behalf of the
Initial Purchaser specifically for inclusion therein, which information consists
solely of the information specified in Section 8(e). The foregoing indemnity
agreement is in addition to any liability that the Company may otherwise have to
any Indemnified Party.

(b) Each Initial Purchaser, severally and not jointly, hereby agrees to
indemnify and hold harmless the Company, its officers and employees, each of its
directors, and each person, if any, who controls the Company within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act (each, an
“Initial Purchaser Indemnified Party”), from and against any loss, claim, damage
or liability, joint or several, or any action in



--------------------------------------------------------------------------------

respect thereof, to which the Initial Purchaser Indemnified Party may become
subject, under the Securities Act or otherwise, insofar as such loss, claim,
damage, liability or action arises out of, or is based upon, (i) any untrue
statement or alleged untrue statement of a material fact contained (A) in any
Free Writing Offering Document, Preliminary Offering Memorandum, the Pricing
Disclosure Package or the Offering Memorandum or in any amendment or supplement
thereto or (B) in any Marketing Materials, or (ii) the omission or alleged
omission to state in any Free Writing Offering Document, Preliminary Offering
Memorandum, the Pricing Disclosure Package or the Offering Memorandum, or in any
amendment or supplement thereto, or in any Marketing Materials any material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, and shall reimburse
such Initial Purchaser Indemnified Party promptly upon demand for any legal or
other expenses reasonably incurred by such Initial Purchaser Indemnified Party
in connection with investigating or defending or preparing to defend against any
such loss, claim, damage, liability or action as such expenses are incurred;
provided, however, that the Initial Purchaser shall only be liable in any such
case to the extent that any such loss, claim, damage, liability or action arises
out of, or is based upon, any untrue statement or alleged untrue statement or
omission or alleged omission made in any Free Writing Offering Document, the
Preliminary Offering Memorandum, the Pricing Disclosure Package or the Offering
Memorandum, or in any such amendment or supplement thereto, or in any Marketing
Materials, in reliance upon and in conformity with written information
concerning such Initial Purchaser furnished to the Company through the
Representative by or on behalf of the Initial Purchaser specifically for
inclusion therein, which information consists solely of the information
specified in Section 8(e). The foregoing indemnity agreement is in addition to
any liability that any Initial Purchaser may otherwise have to any Initial
Purchaser Indemnified Party.

(c) Promptly after receipt by an indemnified party under this Section 8 of
notice of any claim or the commencement of any action, the indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party under this Section 8, notify the indemnifying party in writing of the
claim or the commencement of that action; provided, however, that the failure to
notify the indemnifying party shall not relieve it from any liability that it
may have under this Section 8 except to the extent it has been materially
prejudiced (through the forfeiture of substantive rights or defenses) by such
failure and; provided, further, that the failure to notify the indemnifying
party shall not relieve it from any liability that it may have to an indemnified
party otherwise than under this Section 8. If any such claim or action shall be
brought against an indemnified party, and it shall notify the indemnifying party
thereof, the indemnifying party shall be entitled to participate therein and, to
the extent that it wishes, jointly with any other similarly notified
indemnifying party, to assume the defense thereof with counsel reasonably
satisfactory to the indemnified party (who shall not, except with the consent of
the indemnified party, be counsel to the indemnifying party). After notice from
the indemnifying party to the indemnified party of its election to assume the
defense of such claim or action, the indemnifying party shall not be liable to
the indemnified party under this Section 8 for any legal or other expenses
subsequently incurred by the indemnified party in connection with the defense
thereof other than reasonable costs of investigation. No indemnifying party
shall without the prior written consent of the indemnified parties, settle or
compromise or consent to the entry of any judgment with respect to any pending
or threatened claim, action, suit or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified parties are actual or potential parties to such claim or action)



--------------------------------------------------------------------------------

unless such settlement, compromise or consent includes an unconditional release
of each indemnified party from all liability arising out of such claim, action,
suit or proceeding and does not include a statement as to, or an admission of
fault, culpability or a failure to act by or on behalf of any indemnified party.

(d) If the indemnification provided for in this Section 8 shall for any reason
be unavailable to or insufficient to hold harmless an indemnified party under
Section 8(a) or 8(b) in respect of any loss, claim, damage or liability, or any
action in respect thereof, referred to therein, then each indemnifying party
shall, in lieu of indemnifying such indemnified party, contribute to the amount
paid or payable by such indemnified party as a result of such loss, claim,
damage or liability, or action in respect thereof, (i) in such proportion as
shall be appropriate to reflect the relative benefits received by the Company,
on the one hand, and the Initial Purchasers, on the other, from the offering of
the Notes, or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but also the relative
fault of the Company, on the one hand, and the Initial Purchasers, on the other,
with respect to the statements or omissions that resulted in such loss, claim,
damage or liability, or action in respect thereof, as well as any other relevant
equitable considerations. The relative benefits received by the Company, on the
one hand, and the Initial Purchasers, on the other, with respect to such
offering shall be deemed to be in the same proportion as the total net proceeds
from the offering of the Notes purchased under this Agreement (before deducting
expenses) received by the Company, on the one hand, and bear to the total
underwriting discounts and commissions received by the Initial Purchasers from
the Company under this Agreement. The relative fault shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or omission or alleged omission to state a material fact
relates to information supplied by the Company, or the Initial Purchasers, the
intent of the parties and their relative knowledge, access to information and
opportunity to correct or prevent such statement or omission. The Company and
the Initial Purchasers agree that it would not be just and equitable if
contributions pursuant to this Section 8(d) were to be determined by pro rata
allocation (even if the Initial Purchasers were treated as one entity for such
purpose) or by any other method of allocation that does not take into account
the equitable considerations referred to herein. The amount paid or payable by
an indemnified party as a result of the loss, claim, damage or liability, or
action in respect thereof, referred to above in this Section 8(d) shall be
deemed to include, for purposes of this Section 8(d), any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this Section 8(d), no Initial Purchaser shall be required to
contribute any amount in excess of the amount by which the total initial
purchaser discounts and commissions received by such Initial Purchaser with
respect to the offering of the Notes exceeds the amount of any damages that such
Initial Purchaser has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The Initial Purchasers’ obligations
to contribute as provided in this Section 8(d) are several in proportion to
their respective purchase obligations and not joint.

(e) The Initial Purchasers severally confirm and the Company acknowledges and
agrees that the statements with respect to the offering of the Notes by the
Initial Purchasers



--------------------------------------------------------------------------------

set forth in the first sentence of the second to last paragraph on the front
cover of the Offering Memorandum and in the ninth paragraph of the section
entitled “Plan of Distribution” in the Pricing Disclosure Package and the
Offering Memorandum are correct and constitute the only information concerning
such Initial Purchasers furnished in writing to the Company by or on behalf of
the Initial Purchasers specifically for inclusion in the Preliminary Offering
Memorandum, the Pricing Disclosure Package and the Offering Memorandum or in any
amendment or supplement thereto.

9. Defaulting Initial Purchasers.

(a) If, on the Closing Date or the Option Closing Date, as the case may be, any
Initial Purchaser defaults in its obligations to purchase the Notes that it has
agreed to purchase under this Agreement, the remaining non-defaulting Initial
Purchasers may in their discretion arrange for the purchase of such Notes by the
non-defaulting Initial Purchasers or other persons satisfactory to the Company
on the terms contained in this Agreement. If, within 36 hours after any such
default by any Initial Purchaser, the non-defaulting Initial Purchasers do not
arrange for the purchase of such Notes, then the Company shall be entitled to a
further period of 36 hours within which to procure other persons satisfactory to
the non-defaulting Initial Purchasers to purchase such Notes on such terms. In
the event that within the respective prescribed periods, the non-defaulting
Initial Purchasers notify the Company that they have so arranged for the
purchase of such Notes, or the Company notifies the non-defaulting Initial
Purchasers that it has so arranged for the purchase of such Notes, either the
non-defaulting Initial Purchasers or the Company may postpone the Closing Date
or the Option Closing Date, as the case may be, for up to seven full business
days in order to effect any changes that in the opinion of counsel for the
Company or counsel for the Initial Purchasers may be necessary in the Pricing
Disclosure Package, the Offering Memorandum or in any other document or
arrangement, and the Company agrees to promptly prepare any amendment or
supplement to the Pricing Disclosure Package or the Offering Memorandum that
effects any such changes. As used in this Agreement, the term “Initial
Purchaser” includes, for all purposes of this Agreement unless the context
requires otherwise, any party not listed in Schedule I hereto that, pursuant to
this Section 9, purchases Notes that a defaulting Initial Purchaser agreed but
failed to purchase.

(b) If, after giving effect to any arrangements for the purchase of the Notes of
a defaulting Initial Purchaser or Initial Purchasers by the non-defaulting
Initial Purchasers and the Company as provided in paragraph (a) above, the
aggregate principal amount of such Notes that remains unpurchased on the Closing
Date or the Option Closing Date, as the case may be, does not exceed
one-eleventh of the aggregate principal amount of all the Notes to be purchased
on such date, then the Company shall have the right to require each
non-defaulting Initial Purchaser to purchase the principal amount of Notes that
such Initial Purchaser agreed to purchase hereunder on such date plus such
Initial Purchaser’s pro rata share (based on the principal amount of Notes that
such Initial Purchaser agreed to purchase hereunder on such date) of the Notes
of such defaulting Initial Purchaser or Initial Purchasers for which such
arrangements have not been made; provided that the non-defaulting Initial
Purchasers shall not be obligated to purchase more than 110% of the aggregate
principal amount of Notes that it agreed to purchase on the Closing Date or the
Option Closing Date, as the case may be, pursuant to the terms of Section 3.



--------------------------------------------------------------------------------

(c) If, after giving effect to any arrangements for the purchase of the Notes of
a defaulting Initial Purchaser or Initial Purchasers by the non-defaulting
Initial Purchasers and the Company as provided in paragraph (a) above, the
aggregate principal amount of such Notes that remains unpurchased on the Closing
Date or the Option Closing Date, as the case may be, exceeds one-eleventh of the
aggregate principal amount of all the Notes to be purchased on such date, or if
the Company shall not exercise the right described in paragraph (b) above, then
this Agreement or, with respect to the Option Closing Date, the obligation of
the Initial Purchasers to purchase Additional Notes on the Option Closing Date,
as the case may be, shall terminate without liability on the part of the
non-defaulting Initial Purchasers. Any termination of this Agreement pursuant to
this Section 9 shall be without liability on the part of the Company, except
that the Company will continue to be liable for the payment of expenses as set
forth in Sections 6 and 11 and except that the provisions of Section 8 shall not
terminate and shall remain in effect.

(d) Nothing contained herein shall relieve a defaulting Initial Purchaser of any
liability it may have to the Company or any non-defaulting Initial Purchaser for
damages caused by its default.

10. Termination. The obligations of the Initial Purchasers hereunder may be
terminated by the Initial Purchasers by notice given to and received by the
Company prior to delivery of and payment for the Notes if, prior to that time,
any of the events described in Sections 7(g) shall have occurred or if the
Initial Purchasers shall decline to purchase the Notes for any reason permitted
under this Agreement.

11. Reimbursement of Initial Purchasers’ Expenses. If (a) the Company for any
reason fails to tender the Notes for delivery to the Initial Purchasers, or
(b) the Initial Purchasers shall decline to purchase the Notes for any reason
permitted under this Agreement, the Company shall reimburse the Initial
Purchasers for all reasonable out-of-pocket expenses (including fees and
disbursements of counsel for the Initial Purchasers) incurred by the Initial
Purchasers in connection with this Agreement and the proposed purchase of the
Notes, and upon demand the Company shall pay the full amount thereof to the
Initial Purchasers. If this Agreement is terminated pursuant to Section 9 by
reason of the default of one or more Initial Purchasers, the Company shall not
be obligated to reimburse any defaulting Initial Purchaser on account of those
expenses.

12. Notices, etc. All statements, requests, notices and agreements hereunder
shall be in writing, and:

(a) if to any Initial Purchaser, shall be delivered or sent by hand delivery,
mail, telex, overnight courier or facsimile transmission to Barclays Capital
Inc., 745 Seventh Avenue, New York, New York 10019, Attention: Syndicate
Registration with a copy to Cravath, Swaine & Moore LLP, 825 Eighth Avenue, New
York, New York 10019-7475, Attention: Stephen L. Burns (Fax: 212-474-3700), and
with a copy, in the case of any notice pursuant to Section 8(c), to the Director
of Litigation, Office of the General Counsel, Barclays Capital Inc., 745 Seventh
Ave., New York, New York 10019;



--------------------------------------------------------------------------------

(b) if to the Company, shall be delivered or sent by mail, telex, overnight
courier or facsimile transmission to DFC Global Corp., 1436 Lancaster Avenue,
Berwyn, Pennsylvania 19312-1288, Attention: Jeffrey Weiss, Chairman and Chief
Executive Officer, with a copy to Pepper Hamilton LLP, 3000 Two Logan Square,
Philadelphia, Pennsylvania 19103-2799, Attention: Brian M. Katz (Fax:
215-981-4750);

provided, however, that any notice to an Initial Purchaser pursuant to
Section 8(c) shall be delivered or sent by hand delivery, mail, facsimile or
electronic transmission to such Initial Purchaser at its address set forth in
its acceptance telex to Barclays Capital Inc., which address will be supplied to
any other party hereto by Barclays Capital Inc. upon request. Any such
statements, requests, notices or agreements shall take effect at the time of
receipt thereof. The Company shall be entitled to act and rely upon any request,
consent, notice or agreement given or made on behalf of the Initial Purchasers
by Barclays Capital Inc.

13. Persons Entitled to Benefit of Agreement. This Agreement shall inure to the
benefit of and be binding upon the Initial Purchasers, the Company, and their
respective successors. This Agreement and the terms and provisions hereof are
for the sole benefit of only those persons, except that the representations,
warranties, indemnities and agreements of the Company contained in this
Agreement shall also be deemed to be for the benefit of directors, officers and
employees of the Initial Purchasers and each person or persons, if any,
controlling any Initial Purchaser within the meaning of Section 15 of the
Securities Act. Nothing in this Agreement is intended or shall be construed to
give any person, other than the persons referred to in this Section 13, any
legal or equitable right, remedy or claim under or in respect of this Agreement
or any provision contained herein.

14. Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company and the Initial
Purchasers contained in this Agreement or made by or on behalf of them,
respectively, pursuant to this Agreement, shall survive the delivery of and
payment for the Notes and shall remain in full force and effect, regardless of
any termination of this Agreement or any investigation made by or on behalf of
any of them or any person controlling any of them.

15. Definition of the Terms “Business Day”, “Affiliate”, and “Subsidiary”. For
purposes of this Agreement, (a) “business day” means any day on which the New
York Stock Exchange, Inc. is open for trading, and (b) “affiliate” and
“subsidiary” have the meanings set forth in Rule 405 under the Securities Act.

16. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

17. Waiver of Jury Trial. The Company and each of the Initial Purchasers hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby.

18. No Fiduciary Duty. The Company acknowledges and agrees that in connection
with this offering, or any other services the Initial Purchasers may be deemed
to be providing



--------------------------------------------------------------------------------

hereunder, notwithstanding any preexisting relationship, advisory or otherwise,
between the parties or any oral representations or assurances previously or
subsequently made by the Initial Purchasers: (a) no fiduciary or agency
relationship between the Company and any other person, on the one hand, and the
Initial Purchasers, on the other, exists; (b) the Initial Purchasers are not
acting as advisors, expert or otherwise, to the Company, including, without
limitation, with respect to the determination of the purchase price of the
Notes, and such relationship between the Company, on the one hand, and the
Initial Purchasers, on the other, is entirely and solely commercial, based on
arms-length negotiations; (c) any duties and obligations that the Initial
Purchasers may have to the Company shall be limited to those duties and
obligations specifically stated herein; (d) the Initial Purchasers and their
respective affiliates may have interests that differ from those of the Company;
and (e) the Company have consulted their own legal and financial advisors to the
extent they deemed appropriate. The Company hereby waives any claims that the
Company may have against the Initial Purchasers with respect to any breach of
fiduciary duty in connection with the Notes.

19. Counterparts. This Agreement may be executed in one or more counterparts
and, if executed in more than one counterpart, the executed counterparts shall
each be deemed to be an original but all such counterparts shall together
constitute one and the same instrument.

20. Headings. The headings herein are inserted for convenience of reference only
and are not intended to be part of, or to affect the meaning or interpretation
of, this Agreement.



--------------------------------------------------------------------------------

If the foregoing correctly sets forth the agreement among the Company and the
Initial Purchasers, please indicate your acceptance in the space provided for
that purpose below.

 

Very truly yours, DFC GLOBAL CORP. By  

/s/ William M. Athas

  Name: William M. Athas  

Title: Senior Vice President, Finance and Corporate Controller

Accepted:

BARCLAYS CAPITAL INC.

DEUTSCHE BANK SECURITIES INC.

WELLS FARGO SECURITIES, LLC

NOMURA SECURITIES INTERNATIONAL, INC.

JMP SECURITIES LLC

C.L. KING & ASSOCIATES, INC.

FBR CAPITAL MARKETS & CO.

ROTH CAPITAL PARTNERS, LLC

WILLIAM BLAIR & COMPANY, L.L.C.

By BARCLAYS CAPITAL INC., as Authorized Representative

 

By  

/s/ Paul Robinson

  Name: Paul Robinson   Title: Managing Director



--------------------------------------------------------------------------------

SCHEDULE I

 

     Principal
Amount of
Firm Notes
to be
Purchased   Initial Purchasers   

Barclays Capital Inc.

   $ 76,000,000   

Deutsche Bank Securities Inc.

   $ 60,000,000   

Wells Fargo Securities, LLC.

   $ 20,000,000   

Nomura Securities International, Inc.

   $ 10,000,000   

JMP Securities LLC

   $ 10,000,000   

C.L. King & Associates, Inc.

   $ 6,000,000   

FBR Capital Markets & Co.

   $ 6,000,000   

Roth Capital Partners, LLC

   $ 6,000,000   

William Blair & Company, L.L.C.

   $ 6,000,000   

Total

   $ 200,000,000      

 

 

 



--------------------------------------------------------------------------------

SCHEDULE II

DFC Global Corp.

PRICING TERM SHEET

The information in this pricing term sheet supplements the preliminary offering
memorandum, dated April 9, 2012 (the “Preliminary Offering Memorandum”) related
to DFC Global Corp.’s offering of 3.25% Senior Convertible Notes due 2017 (the
“Notes”), and supersedes the information in the Preliminary Offering Memorandum
to the extent inconsistent with the information in the Preliminary Offering
Memorandum. In all other respects, this term sheet is qualified in its entirety
by reference to the Preliminary Offering Memorandum. Terms used herein but not
defined herein shall have the respective meanings as set forth in the
Preliminary Offering Memorandum.

 

Issuer:      DFC Global Corp. Ticker / Exchange for Common Stock:      DLLR/The
NASDAQ Global Select Market Pricing Date:      April 10, 2012 Trade Date:     
April 11, 2012 Closing Date:      April 16, 2012 Notes:      3.25% Senior
Convertible Notes due 2017 Distribution:      Rule 144A without registration
rights Aggregate Principal Amount Offered:      $200 million ($30 million if the
Initial Purchasers’ option to purchase Additional Notes is exercised in full).
Issue Price:      $1,000 Maturity:      April 15, 2017, unless earlier converted
or repurchased Interest Rate:      3.25% Interest Payment and Record Dates:     
April 15 and October 15 of each year, beginning October 15, 2012. The record
date is April 1 and October 1 of each year. Ranking:      Senior unsecured



--------------------------------------------------------------------------------

Last Reported Sale Price on April 10, 2012:      $16.53 Conversion Premium:     
29.0% Initial Conversion Price:      Approximately $21.32 Initial Conversion
Rate:      46.8962 Use of Proceeds:     

We estimate that the net proceeds from this offering will be approximately
$193.0 million (or approximately $222.0 million if the initial purchasers
exercise their option to purchase additional notes in full), after deducting
fees and estimated expenses. In addition, we will receive proceeds from the sale
of warrants. We expect to use a portion of the net proceeds from the sale of the
notes and the proceeds from the sale of the warrants to fund the cost of the
convertible note hedge transactions with an affiliate of one or several of the
initial purchasers.

 

We also expect to use a portion of the net proceeds to repay the outstanding
amount under the revolving portion of our global revolving credit facility,
which was $154.3 million as of December 31, 2011. We expect to use the remaining
proceeds for general corporate purposes, which may include acquisitions,
investments and repurchases of our common stock from time to time pursuant to
our previously announced share repurchase program.

Joint Book-Running Managers:      Barclays Capital Inc., Deutsche Bank
Securities Inc., Wells Fargo Securities, LLC Lead Managers      Nomura
Securities International, Inc., JMP Securities LLC Co-Managers      C.L. King &
Associates, Inc., FBR Capital Markets & Co., Roth Capital Partners, LLC, William
Blair & Company, L.L.C. CUSIP Number:      23324T AA5 ISIN:      US23324TAA51



--------------------------------------------------------------------------------

Share Cap:      Based upon the number of our shares of common stock outstanding
as of the date of this pricing term sheet, 19.99% of the number of shares of our
common stock outstanding would equal 8,832,398 shares, which, assuming the
initial purchasers exercise in full their option to purchase additional notes
and an aggregate of $230.0 million principal amount of notes are issued, would
result in a daily share cap of 0.9600 shares per $1,000 principal amount of
notes (or 1.1040 shares per $1,000 principal amount of notes if the initial
purchasers do not exercise any portion of their option to purchase additional
notes and an aggregate of $200.0 million principal amount of notes are issued
and a proportional number of shares between these amounts if the initial
purchasers partially exercise their option to purchase additional notes). Based
on these assumptions, this limitation would take effect at a share price of
$117.72 per share (or $365.74 per share if the initial purchasers do not
exercise in full their option to purchase additional notes). Adjustment to
Common Stock Delivered Upon a Conversion Upon a Make-whole Fundamental Change:
     The following table sets forth the number of additional shares to be added
to the conversion rate per $1,000 principal amount of Notes in connection with a
“make-whole fundamental change” as defined in the Preliminary Offering
Memorandum for each share price and effective date set forth below:

 

     Share Price  

Effective Date

   $ 16.53       $ 17.50       $ 20.00       $ 22.50       $ 25.00       $ 30.00
      $ 35.00       $ 40.00       $ 50.00       $ 60.00       $ 70.00   

April 16, 2012

     13.5998         12.0406         9.0040         6.9300         5.4650      
  3.6027         2.5169         1.8293         1.0342         0.6044        
0.3476   

April 15, 2013

     13.5998         11.5669         8.4092         6.3032         4.8545      
  3.0828         2.1012         1.5047         0.8391         0.4867        
0.2763   

April 15, 2014

     13.5998         11.0099         7.6703         5.5140         4.0864      
  2.4413         1.6016         1.1248         0.6208         0.3594        
0.2015   

April 15, 2015

     13.5998         10.3776         6.7321         4.4869         3.0903      
  1.6400         1.0066         0.6902         0.3843         0.2257        
0.1252   

April 15, 2016

     13.5998         10.3122         5.4573         3.0163         1.6873      
  0.6203         0.3240         0.2225         0.1346         0.0826        
0.0458   

April 15, 2017

     13.5998         10.2466         3.1038         0.0000         0.0000      
  0.0000         0.0000         0.0000         0.0000         0.0000        
0.0000   

The exact stock prices and effective dates may not be set forth in the table
above, in which case, if the stock price is:

 

•  

between two stock price amounts on the table or the effective date is between
two dates on the table, the number of additional shares will be determined by
straight-line interpolation between the number of additional shares set forth
for the higher and lower stock price amounts and the two dates, as applicable,
based on a 365-day year;

 

•  

in excess of $70.00 per share (subject to adjustment in the same manner and at
the same time as the stock prices in the table above), no additional shares will
be issued upon conversion; and



--------------------------------------------------------------------------------

•  

less than $16.53 per share (subject to adjustment in the same manner and at the
same time as the stock prices in the table above), no additional shares will be
issued upon conversion.

Notwithstanding the foregoing, in no event will the conversion rate exceed
60.4960 per $1,000 principal amount of the notes, subject to adjustment in the
same manner as the conversion rate as set forth under “Description of the
Notes—Conversion Rights—Conversion Rate Adjustments” in the Preliminary Offering
Memorandum. The number of shares of our common stock issuable upon conversion in
connection with a make-whole fundamental change will be subject to the share
cap; provided, however that if a holder will receive units of reference property
(as defined under “Description of the Notes—Conversion Rights—Changes in
Conversion Rights upon Certain Reclassifications, Business Combinations, Asset
Sales and Corporate Events” in the Preliminary Offering Memorandum) rather than
shares of our common stock upon conversion in connection with such make-whole
fundamental change, the share cap will not apply to the calculation of the
number of units of reference property to which a holder is entitled upon such
conversion.

Additional Information

The table under the heading “Capitalization” on page 30 of the Preliminary
Offering Memorandum is amended to read as follows:

 

     December 31, 2011        Actual     As Adjusted       
(in millions and unaudited)  

Total debt:

    

3.25% senior convertible notes due 2017

     —        $ 200.0   

3.25% senior convertible notes due 2017 discount (1)

     —          (43.8 ) 

10.375% senior notes due 2016

   $ 600.0        600.0   

Issuance discount on 10.375% senior notes due 2016

     (2.8 )      (2.8 ) 

3.0% senior convertible notes due 2028

     120.0        120.0   

3.0% senior convertible notes due 2028 discount (2)

     (25.9 )      (25.9 ) 

2.875% senior convertible notes due 2027

     44.8        44.8   

2.875% senior convertible notes due 2027 discount (2)

     (2.8 )      (2.8 ) 

Scandinavian credit facilities

     58.6        58.6   

Global revolving credit facility

     154.3        —     

Other

     8.3        8.3      

 

 

   

 

 

 

Total debt

     954.5        956.4   

Common stock, $0.001 par value, 100,000,000 shares authorized, 44,184,083 shares
issued, actual and as adjusted

     —          —     

Additional paid-in capital

     475.0        518.8   

Accumulated deficit

     (25.6 )      (25.6 ) 

Accumulated other comprehensive loss

     (8.1 )      (8.1 ) 

Non-controlling interest

     (0.9 )      (0.9 )    

 

 

   

 

 

 

Total stockholders’ equity

     440.4        484.2      

 

 

   

 

 

 

Total capitalization

   $ 1,394.9      $ 1,440.6      

 

 

   

 

 

 



--------------------------------------------------------------------------------

 

(1) In accordance with ASC 470-20, convertible debt that may be wholly or
partially settled in cash is required to be separated into a liability and an
equity component, such that interest expense reflects the issuer’s
non-convertible debt interest rate. Upon issuance, a debt discount will be
recognized as a decrease in debt and an increase in equity. The debt component
will accrete up to the principal amount through interest expense over the
expected term of the debt. ASC 470-20 does not affect the actual amount that we
are required to repay.

(2) The amounts shown reflect the debt discounts that we are required to
recognize pursuant to ASC 470-20.

 

 

This communication is intended for the sole use of the person to whom it is
provided by the sender.

Purchasers should rely only on the information contained or incorporated by
reference in the Preliminary Offering Memorandum, as supplemented by this final
pricing term sheet, in making an investment decision with respect to the Notes.
A copy of the Preliminary Offering Memorandum can be obtained by contacting your
Barclays Capital Inc. sales representative.

This communication shall not constitute an offer to sell or the solicitation of
an offer to buy securities, nor shall there be any sale of these securities, in
any state in which such solicitation or sale would be unlawful prior to
registration or qualification of these securities under the laws of any such
state.

The Notes and the common stock issuable upon conversion of the Notes have not
been registered under the Securities Act of 1933, as amended (the “Securities
Act”), or any other state securities laws. Unless they are registered, the Notes
and any common stock issuable upon conversion of the Notes may be offered only
in transactions exempt from or not subject to registration under the Securities
Act or any other state securities laws. Accordingly, the Notes are only being
offered to “qualified institutional buyers” (as defined in Rule 144A under the
Securities Act).

ANY DISCLAIMERS OR OTHER NOTICES THAT MAY APPEAR BELOW ARE NOT APPLICABLE TO
THIS COMMUNICATION AND SHOULD BE DISREGARDED. SUCH DISCLAIMERS OR OTHER NOTICES
WERE AUTOMATICALLY GENERATED AS A RESULT OF THIS COMMUNICATION BEING SENT VIA
BLOOMBERG OR ANOTHER EMAIL SYSTEM.



--------------------------------------------------------------------------------

SCHEDULE III

A. Insert list of each document provided as an amendment or supplement to the
Preliminary Offering Memorandum.

1. Pricing Term Sheet attached hereto as Schedule II.

B. Insert list of any “road show” materials that are Free Writing Offering
Documents.

None.



--------------------------------------------------------------------------------

Schedule IV

LIST OF SUBSIDIARIES

1465 BPR, LLC

656790 BC Ltd.

Advance Canada Inc.

A.E. Osborne & Sons Limited

Cash A Cheque (GB) Limited

Cash A Cheque Great Britain Limited

Cash A Cheque Holdings Great Britain Limited

Cash A Cheque (South) Limited

Cash Centres Corporation Limited

Cash Centres International Limited

Cash Centres Limited

Cash Centres Retail Limited

Cash Centres Scotland Limited

C.C. Financial Services Limited

Check Mart of Florida, Inc.

Check Mart of Louisiana, Inc.

Check Mart of New Mexico, Inc.

Check Mart of Pennsylvania, Inc.

Cheque Changers Ltd.

County Registers Limited

Dealers’ Financial Holdings, Inc.

DFG Canada, Inc.

DFG Finance Canada, Inc.

DFG Finance U.S., Inc.

DFG International, Inc.

DFG World, Inc.

DMWSL 488 Limited

Dealers’ Financial Services, LLC

Dealers’ Reinsurance Services Reinsurance Ltd.

Dollar Financial Group, Inc.

Dollar Financial UK Limited

Dollar Financial U.S., Inc.

E.A. Barker Limited

Express Finance (Bromley) Ltd

Fast Cash Limited

Financial Exchange Company of Ohio, Inc.

Financial Exchange Company of Pennsylvania, Inc.

Financial Exchange Company of Pittsburgh, Inc.

Financial Exchange Company of Virginia, Inc.

Helsingin Huutokauppakamari Oy

Helsingin Pantti-Osakeyhtiö

iKassa Finland Oy

Innoca Digital Oy



--------------------------------------------------------------------------------

Instant Cash Loans Ireland Ltd

Instant Cash Loans Limited

International Paper Converters Ltd.

Inventive Finance Limited

Loan Mart of Oklahoma, Inc.

London Cash Exchange Limited

MEM Capital Limited

MEM Consumer Finance Limited

MEM Holding Limited

Merchant Cash Express Limited

Monetary Management of California, Inc.

Monetary Management of Maryland, Inc.

Money Card Corp.

Money Mart Canada Inc.

Money Mart Express, Inc.

Moneymart, Inc.

MoneySupermarket z.o.o.

Nathan & Co (Birmingham) Limited

National Money Mart Company

Nextwave Card Corp.

OK Money Oy

Optima S.A. (76% owned by the Company)

Pacific Ring Enterprises, Inc.

Parker Fox Limited

Payday Express Limited

PD Recovery, Inc.

Purpose Acquisitions Company Limited

Purpose UK Holdings Limited

Rentassured Limited

Risicum Capital Sweden AB

Risicum Oyj

Riyate Oy

Robert Biggar (ESTD. 1830) Limited f/k/a Lombard Guildhouse Limited

S & R Financial Limited

Sefina Finance AB

Sefina Svensk Pantbelåning AB

Suttons and Robertsons Limited

T.M. Sutton Limited



--------------------------------------------------------------------------------

Schedule V

LIST OF SIGNIFICANT SUBSIDIARIES

Dollar Financial Group, Inc.

Dollar Financial U.S., Inc.

Dealers’ Financial Holdings, Inc.

DFG International Inc.

DFG World, Inc.

Dealers Financial Services LLC

National Money Mart Company

Dollar Financial UK Ltd

Express Finance (Bromley) Ltd

Instant Cash Loans Ltd

Purpose UK Holdings Limited

MEM Holdings Limited

Dollar Financial Europe Limited

Sefina Finance AB

MEM Capital Limited

MEM Consumer Finance Limited

Risicum Oyj

Ok Money Finance Oy



--------------------------------------------------------------------------------

Schedule VI

LIST OF PERSONS SUBJECT TO LOCK-UP

Jeffrey Weiss

Randy Underwood

Norman Miller

Sydney Franchuk

Roy Hibberd

Peter Sokolowski

William Athas

Melissa Soper

David Jessick

Kenneth Schwenke

Clive Kahn

John Gavin

Ronald McLaughlin

Michael Kooper



--------------------------------------------------------------------------------

[Exhibit A]

Company Counsel Opinion

 

Exhibit A-9



--------------------------------------------------------------------------------

[Exhibit B]

General Counsel Opinion

 

Exhibit B-1



--------------------------------------------------------------------------------

[Exhibit C]

[Form of Lock-Up Agreement]

LOCK-UP LETTER AGREEMENT

BARCLAYS CAPITAL INC.

As Representative of the several

  Initial Purchasers named in Schedule I

  to the Purchase Agreement referred to

  herein,

c/o Barclays Capital Inc.

745 Seventh Avenue

New York, New York 10019

Ladies and Gentlemen:

The undersigned understands that you and certain other firms (the “Initial
Purchasers”) propose to enter into a Purchase Agreement (the “Purchase
Agreement”) providing for the purchase by the Initial Purchasers of Senior
Convertible Notes due 2017 (the “Notes”) of DFC Global Corp., a
Delaware corporation (the “Company”). The Notes will be convertible into cash
and shares of the Company’s common stock, par value $0.001 per share (the
“Common Stock”), and that the Initial Purchasers propose to reoffer the Notes in
Exempt Resales (as such term is defined in the Purchase Agreement) (the
“Offering”).

In consideration of the execution of the Purchase Agreement by the Initial
Purchasers, and for other good and valuable consideration, the undersigned
hereby irrevocably agrees that, without the prior written consent of Barclays
Capital Inc., on behalf of the Initial Purchasers, the undersigned will not,
directly or indirectly, (1) offer for sale, sell, pledge, or otherwise dispose
of (or enter into any transaction or device that is designed to, or could be
expected to, result in the disposition by any person at any time in the future
of) any shares of Common Stock (including, without limitation, shares of Common
Stock that may be issued upon exercise of any options or warrants) or securities
convertible into or exercisable or exchangeable for Common Stock, (2) enter into
any swap or other derivatives transaction that transfers to another, in whole or
in part, any of the economic benefits or risks of ownership of shares of Common
Stock, whether any such transaction described in clause (1) or (2) above is to
be settled by delivery of Common Stock or other securities, in cash or
otherwise, (3) make any demand for or exercise any right or cause to be filed a
registration statement, including any amendments thereto, with respect to the
registration of any shares of Common Stock or securities convertible into or
exercisable or exchangeable for Common Stock or any other securities of the
Company, or (4) publicly disclose the intention to do any of the foregoing for a
period commencing on the date hereof and ending on the 60th day after the date
of the Offering Memorandum relating to the Offering (such 60-day period, the
“Lock-Up Period”).

 

Exhibit C-1



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the following Common Stock will not be subject to
this Lock-Up Letter Agreement: (1) Common Stock acquired by the undersigned in
the open market (2) shares of Common Stock that are sold or transferred, or
deemed sold or transferred, in order to satisfy the withholding tax obligation
in connection with the net share settlement of any option, restricted stock,
restricted stock unit or other similar incentive award, and (3) Common Stock
sold, pledged, disposed of or otherwise transferred by the undersigned pursuant
to any trading plan established pursuant to Rule 10b5-1 of the Securities
Exchange Act of 1934 (the “Exchange Act”) for the sale, pledge, disposition or
other transfer of Common Stock (a “Rule 10b5-1 Plan”) that has been entered into
by the undersigned prior to the date of this Lock-Up Letter Agreement. In
addition, a transfer of Common Stock to a family member or trust or a transfer
of Common Stock as a bona fide gift may be made, provided the transferee agrees
to be bound in writing by the terms of this Lock-Up Letter Agreement prior to
such transfer, such transfer shall not involve a disposition for value and no
filing by any party (donor, donee, transferor or transferee) under the Exchange
Act shall be required or shall be voluntarily made in connection with such
transfer (other than a filing on a Form 5 made after the expiration of the
Lock-Up Period). Furthermore, the undersigned may enter into a Rule 10b5-1 Plan
during the Lock-Up Period provided that any such Rule 10b5-1 Plan shall specify
that any sales of Common Stock sold for he undersigned’s benefit pursuant to
such plan shall not occur prior to the expiration of the Lock-Up Period. In
furtherance of the foregoing, the Company and its transfer agent are hereby
authorized to decline to make any transfer of securities if such transfer would
constitute a violation or breach of this Lock-Up Letter Agreement.

It is understood that, if the Company notifies the Initial Purchasers that it
does not intend to proceed with the Offering, if the Purchase Agreement does not
become effective, or if the Purchase Agreement (other than the provisions
thereof which survive termination) shall terminate or be terminated prior to
payment for and delivery of the Notes, the undersigned will be released from its
obligations under this Lock-Up Letter Agreement.

The undersigned understands that the Company and the Initial Purchasers will
proceed with the Offering in reliance on this Lock-Up Letter Agreement.

Whether or not the Offering actually occurs depends on a number of factors,
including market conditions. Any Offering will only be made pursuant to an
Purchase Agreement, the terms of which are subject to negotiation between the
Company and the Initial Purchasers.

[Signature page follows]

 

Exhibit C-2



--------------------------------------------------------------------------------

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Lock-Up Letter Agreement and that, upon
request, the undersigned will execute any additional documents necessary in
connection with the enforcement hereof. Any obligations of the undersigned shall
be binding upon the heirs, personal representatives, successors and assigns of
the undersigned.

 

Very truly yours, By:  

 

  Name:   Title:

Dated:                     

 

Exhibit C-3



--------------------------------------------------------------------------------

[Exhibit D]

[Form of Consent Letter]

Each of the parties to the

Lock-Up Letter Agreements referred to below

c/o DFC Global Corp.

1436 Lancaster Avenue

Suite 300

Berwyn, PA 19312

Ladies and Gentlemen:

In connection with the proposed offering of Senior Convertible Notes due 2017
(the “Notes”) of DFC Global Corp., a Delaware corporation (the “Company”), each
of Jeffrey Weiss, John Gavin, David Jessick, Clive Khan, Michael Kooper, Ron
McLaughlin, Kenneth Schwenke, Randy Underwood, Norman Miller, Sydney Franchuk,
Roy Hibberd, Peter Sokolowski, William Athas and Melissa Soper has entered into
a lock-up agreement (each a “Lock-Up Letter Agreement”), dated on or about
February 29, 2012, with Barclays Capital Inc. (“Barclays”) as representative of
the initial purchasers (the “Initial Purchasers”) listed on Schedule I to the
Purchase Agreement (the “Purchase Agreement”), among the Company and Barclays.

The purpose of this letter is to advise you that Barclays has agreed to the
following amendment to each Lock-Up Letter Agreement: the Lock-Up Period (as
such term is defined in each Lock-Up Letter Agreement) will terminate on the
30th day after the date of the Offering Memorandum relating to sale of the
Notes.

This letter does not release you from any other obligations imposed upon you by
the applicable Lock-Up Agreement.

 

Very truly yours, BARCLAYS CAPITAL INC. As Representative of the several Initial
Purchasers By:  

 

Name: Title:

 

Exhibit D-1